DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
 This action is in response to the papers filed March 23, 2021.  Currently, claims 1-23 are pending.  Claim 24 has been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection over Rouhanifard May 2017 has been withdrawn in view of the amendment to the claims to require the length of the binding arm and adapter.  
The 102 rejection over Rouhanifard November 2017 has been withdrawn in view of the 1.130 Katz type declaration filed October 13, 2021.
	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-23 in the paper filed  March 23, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to provisional application 62/679,086, filed June 1, 2018.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10-14, 16-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhanifard et al. (“Fluorescent amplification of individual mRNAs in single cells, Flow Cytometry conference, poster and talk, Laboratory of Dr. Arjun Raj, Department of Bioengineering, University of Pennsylvania, May 2017)(see IDS filed April 21, 2020, #24) in view of Zhang et al. (US 5,942,391, August 24, 1999).
Rouhanifard teaches methods for exponentially amplifying the signal of a fluorescently labeled primary clampFISH probe (see slide 7)   Rouhanifard illustrates the ClampFISH method that relies upon hybridization, click and repeating.  A clampFISH probe is hybridizes to a target and a click chemistry agent is added.  Tertiary clampFISH probes are added.  Multiple copies of each secondary and tertiary clampFISH probes are provided (see illustration) (limitations of Claim 5).  It can be seen, each of these probes binds adjacent regions of their targets (limitations of Claim 6, 8).  FISH relies upon fixed samples (limitations of Claim 2, 3).  Rouhanifard teaches ClampFISH signal grows exponentially across rounds of amplification.  The poster, figure on left side illustrates 12 rounds of amplification (limitations of Claim 4). Rouhanifard teaches ClampFISH can be used to simultaneously probe multiple targets (see slide 12). Rouhanifard teaches the click chemistry comprises an azide and an alkyne group (limitations of Claims 10, 11, 12).  Rouhanifard further teaches click is catalyzed with copper I (limitations of Claim 13).  
  
    PNG
    media_image1.png
    90
    210
    media_image1.png
    Greyscale

The FISH signals illustrated in Slides 8, 9 are fluorophores (limitations of Claim 14).  The signals are detected by FISH, (see slide 11).  Rouhanifard teaches targets that are RNA (see slide 12, namely GFP mRNA and NEAT1 lncRNA).  The signal is amplified more than 10-fold (limitations of Claim 21, slide 8).  Rouhanifard teaches detection may be performed by flow cytometry or high-throughput microscopy (limitations of Claim 22) (slide 10-11) and expansion microscopy (limitations of Claim 23)(slide 13).    
Rouhanifard does not specifically teach the clampFISH probe has binding arms with about 15 nucleotides and adapters with about 10 nucleotides in length.  
However, Zhang teaches the binding regions, namely arms and adapters comprise about 10-15 nucleotides in length.  Zhang teaches a method of nucleic acid hybridizing a padlock probe to a target, where the 3’ and 5’ end of the probe hybridizes to the target in a circular probe structure.  The probe is then ligated to detect the target.  Figure 14 illustrates the hybridization signal amplification method (HSAM) using a circular target probe and three circular signal probes.  AB, CD and EF indicate nucleotide sequences in the linker regions that are complementary to the 3’ and 5’ nucleotides sequences of a circular signal probe (col. 5, lines 30-35, col 19-20).  The signal probes have been juxtaposed by binding to complementary sequences of the linker regions of another circular signal probe.  

    PNG
    media_image2.png
    400
    619
    media_image2.png
    Greyscale

Zhang teaches the addition of the first CS-probe results in the binding of its 3’ and 5’ regions to the complementary regions of the linker of the circular amplification probe (limitations of Claim 8). The 3’ and 5’ regions of the CS-probe are joined by the ligating agent to form a closed circular CS-probe bound to the closed circular amplification probe.  Zhang teaches the method may be performed with a multiplicity of CS-probes having multiple pairs of complementary regions to form a large cluster of chained molecules on the target nucleic acid (col. 20, lines 30-40)(limitations of Claim 4).   Figure 14 illustrates two tertiary probes that bind to different regions of the target (limitations of Claims 5 and 6).  The probe may be DNA (limitations of Claim 16).  The use of a multiplicity of CS probes having multiple pairs of complementary regions, a large cluster of chained molecules is formed on the target nucleic acid (col. 20, lines 30-35).  The CS-probe comprises two binding arms and a region between them.  Zhang teaches the target nucleic acid specific portions of the probes i.e. the 5’ end and the 3’end of the probes are about 20-35 nucleotides in length (col. 23, lines 4-8). Zhang teaches the probe further comprises a linker sequence of about 30-60 nucleotides in length(col. 23, lines 4-8).  Thus, each adapter is less than 15 nucleotides in length.  With respect to Claim 7, about 150 nucleotides in length would be about 60 nucleotides in length.  Zhang teaches the target nucleic acids may be mRNA (limitations of Claim 17-18)(Col 17, lines 13-120).  Zhang teaches the CS-probe may be detected using fluorescent detection (col. 20, lines 54-55)(limitations of Claim 14).  Zhang teaches the methods are particularly useful in formalin fixed, paraffin embedded (FFPE) specimens (i.e. fixed samples)(col. 9-10, lines 65-5).  Zhang teaches the samples may be in situ (col. 20-21, lines 60-5).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have designed circular probes as taught by Zhang for use in the click chemistry based circular amplification probe method of Rouhanifard.  Rouhanifard does not specifically teach the length of the target regions for the circular probes.  The ordinary artisan would have been motivated to design the circular probes as taught by Zhang.  Zhang specifically teaches 3’ and 5’ ends that are about 15 nucleotides in length hybridize to the target.  Thus, using this length for the 3’ and 5’ ends would have been prima facie obvious.  
Response to Arguments
	The response traverses the rejection.  The response asserts Rouhanifard does not specifically teach the lengths of the binding arm or the adapter for the clampFISH probes.  The response argues that although Zhang specifically teaches circularized probes comprise 5’ and 3’ regions that are about 20-about 35 nucleotides in lengths and a single linker that is about 30-about 60 nucleotides in length this does not render the claims obvious. This argument has been considered but is not persuasive.  
	First, the claims are broadly drawn to probes that “comprise a binding arm and an adapter of about 15 and about 10 nucleotides in length”. The claim uses open claim language “comprise”.  Comprising permits additional length.  Thus, the arm of the probes that comprise about 15 nucleotides would be about 20-35 nucleotides in length.  And the linker comprising about 10 nucleotides would be about 30-about 60 nucleotides in length.  
	Moreover, the use of “about” broadly encompasses the instant limitations.  The teaching of about 20-about 30 is about 15.  About 20 would clearly encompass 18 nucleotides.  About 15 also encompasses 18 nucleotides.  Thus, Zhang teaches about 15 nucleotides for the arm length.  Similarly, about 10 nucleotides is 20 nucleotides and about 30 nucleotides is 20 nucleotides.  Thus, Zhang teaches about 10 nucleotides in adapter length. 
	Further, the instant specification does not clearly define adapter.  There is no clear guidance where an adapter would be designated to begin and where the backbone would begin.  The specification, para 92, describe a left adapter and a right adapter.  The single linker region of Zhang would be annotated left adapter, right adapter and backbone (see para 115 also).  Thus, the region of about 30-about 60 would render the instant linker less than about 15 nucleotides to account for the two adapters and backbone region. 
	Finally, the instant disclosure does not provide any criticality to the about 15 and about 10 nucleotide lengths.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(III) is clear that applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, there does not appear to be any criticality of the particular range.  
	The response argues that the linker region taught by Zhang is not analogous to the adapter recited in the present claims.  The response discusses the linker region is about 120 nucleotides long with two adapters and a backbone.  This argument has been reviewed but is not persuasive.  The instant claims do not require any backbone structure.  Applicant appears to be arguing a limitation that is not recited in the instant claims.  Zhang considers the sequences between the two arms to be a single linker whereas the instant specification and the response parse this region between the two arms into multiple regions, namely two adapters and a backbone.   As discussed above, the claims do not define where an adapter starts and where the backbone starts/ends.  There is no requirement the backbone even is required by the claims.  	
	The response argues the combination of Rouhanifard and Zhang teaches away from the claimed circularizable probes.  This argument has been reviewed but is not persuasive.  Zhang does not teach away from the claimed invention.  Instead Zhang teaches binding arms that comprise about 15 nucleotides, as required by the instant claims.   
	Thus, for the reasons above the newly provided rejection is set forth.  

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouhanifard et al. (“Fluorescent amplification of individual mRNAs in single cells, Flow Cytometry conference, poster and talk, Laboratory of Dr. Arjun Raj, Department of Bioengineering, University of Pennsylvania, May 2017)(see IDS filed April 21, 2020, #24) in view of  Zhang et al. (US 5,942,391, August 24, 1999) as applied to claims 1-8, 10-14, 16-18, 21-23 above and in further view of Lohman et al. (US 2014/0179539, June 26, 2014).
Neither Rouhanifard nor Zhang specifically teaches detecting splice junctions using the circular amplification probes and click chemistry for ligation.  
However, Lohmann specifically teaches analysis of splice junctions using ligation.  Lohmann teaches the RNA splint ligase may be used with molecular inversion probes (also known as padlock probe)(i.e. ligating ends of a probe).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have used the click chemistry based circular amplification probe method of Rouhanifard and Zhang to detect mRNA splice junctions and splicing variants as taught by Lohmann.  Lohmann teaches the ligation of padlock probe ends allows splice junctions and splicing variants to be identified.  The ordinary artisan would have been motivated to use the mRNA detection method of Rouhanifard and Zhang to detect and analyze splicing variants because splice variants are mRNAs diagnostic of cancers and conditions.  
Response to Arguments
	The response traverses the rejection.  The response asserts Rouhanifard and Zhang do not specifically teach the lengths of the binding arm or the adapter for the clampFISH probes.  This argument has been considered.  For the reasons discussed extensively above, the argument is not persuasive.  The response does not appear to provide any additional arguments specific to Lohman.  Thus, the rejection is maintained.   

Conclusion
No claims allowable over the art.
This is an RCE of applicant's earlier Application No. 16/428,622.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 24, 2022